Judgment, Supreme Court, New York County (Renee A. White, J.), rendered January 10, 2012, as amended January 17, 2012, convicting defendant, upon her plea of guilty, of grand larceny in the third degree, and sentencing her, as a second felony offender, to a term of two to four years, unanimously affirmed.
Since defendant was sentenced to a term of incarceration of longer than 60 days (see Eenal Law § 60.35 [8]), she is required to seek relief from her mandatory surcharge payments by way of a CEL 420.10 (5) motion for resentencing. Defendant’s claims that she was entitled to a financial hardship hearing pursuant *572to CPL 420.40, and that the hearing should have been held at the time of his sentencing, are not supported by the applicable statutes. Rather, any application for relief from defendant’s surcharges is to be entertained in postsentence proceedings (see People v Bradley, 249 AD2d 103 [1st Dept 1998], lv denied 92 NY2d 923 [1998]; People v Wheeler, 244 AD2d 277 [1st Dept 1997]).
Concur — Acosta, J.E, Renwick, Moskowitz, Freedman and Feinman, JJ.